



SILVERBOW RESOURCES, INC.
2016 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
NON-EMPLOYEE DIRECTORS




* * * * *


Participant: [[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]] (the “Participant”)    


Grant Date:    [[GRANTDATE]] (the “Grant Date”)


Number of Restricted Stock Units: [[SHARESGRANTED]]


* * * * *


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between SilverBow Resources,
Inc., a Delaware corporation (the “Company”), and the Participant specified
above, pursuant to the SilverBow Resources, Inc. 2016 Equity Incentive Plan (the
“Plan”), which is administered by the Committee; and
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the grant of the
RSUs hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its contents. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.
(a)    "Cause" means, with respect to the Participant's Termination from and
after the date hereof, the following: (i) commission of fraud or material
dishonesty in performance of Participant's duties against the Company, its
Subsidiaries and/or Affiliates; (ii) conviction of, or plea of guilty or nolo
contendere to, a felony; (iii) a malfeasance or misconduct by Participant in
performance of Participant's service or any wrongful act or omission (other than
in the good faith performance of duties) that is materially injurious to the
financial condition or business reputation of the Company; (iv) a material
breach of a confidentiality covenant that is not cured within thirty (30) days
following a notice from the Company; (v) a material breach of a
non-disparagement covenant that is not cured within thirty (30) days following a
notice from the Company; (vi) Participant's breach of a non-compete or
non-solicitation covenant to which the Participant is subject; or (vii) a
material breach or a material violation of the Company's code of conduct or any
other material policy; and
(b)    "ClC Severance Protection Period" means the time period commencing on the
date of the occurrence of a Change in Control and continuing until the 6-month
anniversary of such Change in Control.
2.    Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason. The Participant
shall have no rights as a stockholder with respect to any of the shares of Stock
underlying this Award unless and until such shares of Stock are delivered to the
Participant in accordance with Section 4.
3.    Vesting.
(a)    General. Except as otherwise provided in this Section 3, RSUs subject to
this grant shall vest as follows:
[[ALLVESTSEGS]]


such that, for the avoidance of doubt, the RSUs shall become vested as to 100%
of the Shares [vest date]; provided, that, the Participant is continuously
serving as a Director on the Vest Date.
(b)    Committee Discretion to Accelerate Vesting. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the RSUs at any time and for any reason.
(c)    Termination by Reason of Death or Disability. If the Participant's
Termination is by reason of death or Disability, all RSUs that are held by such
Participant at the time of the Participant's Termination that have not otherwise
vested shall be immediately fully vested as of the date of such Termination.
(d)    Termination of Service other than for Cause. If a Participant's
Termination is pursuant to Section 4 of Article V of the Certificate of
lncorporation of the Company or Section 2.2( d) of the Director Nomination
Agreement made and entered into as of April 22, 2016 by and among the Company
and certain parties identified therein, in either case, for a reason other than
Cause (as defined herein) all RSUs that are held by such Participant at the time
of the Participant's Termination that have not otherwise vested shall be
immediately fully vested as of the date of such Termination.
(e)    Change in Control. If the Participant's Termination is by the Company
other than for Cause (as such term is defined herein) during the CIC Severance
Protection Period (as such term is defined herein), the RSUs shall become fully
vested upon the later of the occurrence of a Change in Control or such
Termination.
(f)    Other Terminations. Except as otherwise set forth above, all unvested
RSUs that are held by a Participant shall immediately terminate and be forfeited
upon a Termination.
4.    Delivery of Shares.
(a)    Except as provided in Section 4(b) or 4(c), the Company shall deliver to
the Participant the shares of Stock underlying the outstanding RSUs within
thirty (30) days following each date such RSUs vest. In no event shall the
Participant be entitled to receive any shares of Stock with respect to any
unvested or forfeited portion of the RSUs.
(b)    If the RSUs become nonforfeitable (i) by reason of the occurrence of a
Change in Control as described in Section 3(e), and if the Change in Control
does not constitute a change in control event for purposes of Section
409A(a)(2)(A)(v) of the Code, or (ii) by reason of a termination of the
Participant's service, and if such termination does not constitute a "separation
from service" for purposes of Section 409A(a)(2)(A)(i) of the Code, then payment
for the RSUs will be made upon the earliest of the date of (A) the Participant's
"separation from service" with the Company and its Subsidiaries (determined in
accordance with Section 409A(a)(2)(A)(i) of the Code), (B) within thirty (30)
days following the date the RSUs would have become nonforfeitable under Section
4(a) had the Participant remained in continuous service, (C) the Participant's
death, (D) the occurrence of a Change in Control that constitutes a "change in
control" for purposes of Section 409A(a)(2)(A)(v) of the Code, or (E) the
Participant's Termination due to the Participant's Disability.
(c)    If the RSUs become payable on the Participant's "separation from service"
with the Company and its Subsidiaries within the meaning of Section
409A(a)(2)(A)(i) of the Code and the Participant is a "specified employee" as
determined pursuant to procedures adopted by the Company in compliance with
Section 409A of the Code, then payment for the RSUs shall be made on the earlier
of (i) the fifth (5th) business day of the seventh month after the date of the
Participant's "separation from service" with the Company and its Subsidiaries
within the meaning of Section 409A(a)(2)(A)(i) of the Code or (ii) the
Participant's death.
(d)    Except to the extent provided by Section 409 A of the Code and permitted
by the Committee, no Shares may be issued to the Participant at a time earlier
than otherwise expressly provided in this Agreement.
(e)    The Company's obligations to the Participant with respect to the RSUs
will be satisfied in full upon the issuance of Common Shares corresponding to
such RSUs.
(f)    In the event an amount becomes payable pursuant to this Section 4 on
account of the Participant’s Termination of service due to death, or the
Participant becomes entitled to receive an amount pursuant to this Section and
the Participant dies prior to receiving any or all of the amounts to which the
Participant is due, then the amounts payable pursuant to this Section 4 shall be
made to the beneficiary or beneficiaries (which may include individuals, trusts
or other legal entities) designated by the Participant on the Company’s
beneficiary designation form filed with the Company prior to the Participant’s
death (the “Beneficiary Designation Form”). If the Participant fails to
designate a beneficiary or fails to file the Beneficiary Designation Form with
the Company prior to the Participant’s death, such amounts shall be made to the
Participant’s estate. If a named beneficiary entitled to receive payments
pursuant to the Beneficiary Designation Form dies at a time when additional
payments still remain to be paid, then and in any such event, such remaining
payments shall be paid to the other primary beneficiary or beneficiaries named
by the Participant who shall then be living or in existence, if any, otherwise
to the contingent beneficiary or beneficiaries named by the Participant who
shall then be living or in existence, if any; otherwise to the estate of the
Participant.
5.    Dividend Equivalents; Voting and Other Rights.
(a)    The Participant shall have no rights of ownership in the shares of Stock
underlying the RSUs and no right to vote the shares of Stock underlying the RSUs
until the date on which the shares of Stock underlying the RSUs are issued or
transferred to the Participant pursuant to Section 4 above.
(b)    The obligations of the Company under this Agreement will be merely that
of an unfunded and unsecured promise of the Company to deliver shares of Stock
in the future, and the rights of the Participant will be no greater than that of
an unsecured general creditor. No assets of the Company will be held or set
aside as security for the obligations of the Company under this Agreement.
6.    Plan Restrictions. The Participant acknowledges and agrees that the RSUs
granted under this Agreement and any shares of Stock received in settlement
thereof, shall be subject to all applicable provisions of the Plan, including
but not limited to the restrictions on transferability set forth in Section 14.6
of the Plan.
7.    Securities Representations. Upon the delivery of the shares of Stock prior
to the registration of the shares of Stock to be issued hereunder pursuant to
the Securities Act of 1933, as amended, and the rules and regulations thereunder
(the “Securities Act”), the Participant shall be deemed to acknowledge and make
the following representations and warranties and as otherwise may be requested
by the Company for compliance with applicable laws, and any issuances of shares
of Stock by the Company hereunder shall be made in reliance upon the express
representations and warranties of the Participant:
(a)    The Participant is acquiring and will hold the shares of Stock to be
issued hereunder for investment for the Participant’s account only and not with
a view to, or for resale in connection with, any “distribution” thereof within
the meaning of the Securities Act or other applicable securities laws.
(b)    The Participant will not transfer the shares of Stock deliverable with
respect to the RSUs in violation of the Plan, this Agreement, the Securities Act
(or the rules and regulations promulgated thereunder) or under any other
applicable securities laws. The Participant agrees that the Participant will not
dispose of the shares of Stock to be issued hereunder unless and until the
Participant has complied with all requirements of the Plan and this Agreement
applicable to the disposition of such shares of Stock.
(c)    The Participant has been furnished with, and has had access to, such
information as the Participant considers necessary or appropriate for deciding
whether to invest in the shares of Stock to be issued hereunder, and the
Participant has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the issuance of such shares of
Stock.
(d)    The Participant is aware that an investment in the Company is a
speculative investment that has limited liquidity and is subject to the risk of
complete loss. The Participant is able, without impairing the Participant’s
financial condition, to hold the shares of Stock to be issued hereunder for an
indefinite period and to suffer a complete loss of the Participant’s investment
in such shares of Stock.
8.    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
9.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to the
principles of conflict of laws thereof.
10.    Withholding of Tax. To the extent the Company is required to withhold any
taxes in connection with any payment made or benefit realized under this
Agreement, and the amounts available to the Company are insufficient, it will be
a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other applicable person shall make arrangements
satisfactory to the Company for payment of such taxes required to be withheld,
which arrangements (in the discretion of the Committee) may include
relinquishment of a portion of such benefit. If such benefit is to be in the
form of shares of Stock and the Participant fails to make arrangements for the
payment of tax, unless otherwise determined by the Committee, the Company will
withhold shares of Stock having a value equal to the amount required to be
withheld. Notwithstanding the foregoing, if the Participant is required to pay
an amount required to be withheld, the Participant may elect, unless otherwise
determined by the Committee, to satisfy the obligation, in whole or in part, by
having withheld, from the shares of Stock required to be delivered hereunder,
shares of Stock having a value equal to the amount required to be withheld or by
delivering to the Company other Shares held by the Participant. Shares of Stock
used for withholding will be valued at the market value of such shares of Stock
on the date the benefit is to be included in Participant’s income and such
market value will in no event exceed the minimum amount of taxes required to be
withheld. Further, to the extent that the Company is not required to withhold
any taxes in connection with any payment made or benefit realized under this
Agreement, the Participant acknowledges and agrees that the Participant is
responsible for all tax obligations that arise in connection with the grant,
vesting or settlement of the RSUs granted under this Agreement.
11.    No Right to Employment or Service. Nothing in this Agreement shall
interfere with or limit in any way the right of the Company to terminate the
Participant’s service at any time, for any reason and with or without Cause. Any
questions as to whether and when there has been a termination of such service
and the cause of such termination shall be determined in the good faith of the
Committee.
12.    Notices. Any notice which may be required or permitted under this
Agreement shall be in writing, and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
(a)    If such notice is to the Company, to the attention of the General Counsel
of the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.
(b)    If such notice is to the Participant, at his/her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.
13.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary
and/or Affiliate) of any personal data information related to the RSU awarded
under this Agreement for legitimate business purposes (including, without
limitation, the administration of the Plan). This authorization and consent is
freely given by the Participant.
14.    Compliance with Laws. This issuance of RSUs (and the shares of Stock
underlying the RSUs) pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations and any other law or regulation
applicable thereto. The Company shall not be obligated to issue this RSU or any
of the shares of Stock pursuant to this Agreement if any such issuance would
violate any such requirements. As a condition to the issuance of the RSUs, upon
delivery of the shares of Stock underlying the RSUs, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation.
15.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the RSUs are intended to be exempt from the applicable requirements of
the Nonqualified Deferred Compensation Rules and shall be limited, construed and
interpreted in accordance with such intent.
16.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section
14.6 of the Plan) any part of this Agreement without the prior express written
consent of the Company.
17.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
18.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
19.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
20.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


[Remainder of Page Intentionally Left Blank]




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


 
SILVERBOW RESOURCES, INC.






 
 
 
 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
PARTICIPANT




[[SIGNATURE]]
 
[[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]]







 
1
 


